Case 1:18-cr-00202-MSK-GPG Document 306 Filed 07/02/20 USDC Colorado Page 1 of 3




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLORADO
                                Gordon P. Gallagher, United States Magistrate Judge


   Civil Action No. 18-cr-202-MSK-GPG


   UNITED STATES OF AMERICA,
             Plaintiff,
   v.
   (4) ANDY SELTZER,
             Defendant.


                    RECOMMENDATION REGARDING DEFENDANT’S MOTION
                      FOR INDEPENDENT EXAMINATION OF DRUG EVIDENCE


             This matter comes before the Court on Defendant’s motion for independent examination

   of drug evidence (D. 257). 1 The Government responded (D. 285). Consent pursuant to the Grand

   Junction Western Slope Protocol was withdrawn and this motion is referred pursuant to 28 U.S.C.

   636 (b)(1)(B) and any party may object, in writing, to this recommendation within fourteen (14)

   days. See D. 199. 2 The Court has reviewed the pending motion and response. The Court has also

   considered the entire case file, the applicable law, and is sufficiently advised in the premises.




   1
    “(D. 257)” is an example of the convention I use to identify the docket number assigned to a specific paper by the Court’s case
   management and electronic case filing system (CM/ECF). I use this convention throughout this Recommendation.

   2
    Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in order to
   obtain reconsideration by the District Judge to whom this case is assigned. See also Fed. R. Crim. P. 59 (a) & (b).

                                                                    1
Case 1:18-cr-00202-MSK-GPG Document 306 Filed 07/02/20 USDC Colorado Page 2 of 3




          Defendant moves for an order authorizing an independent examination of the drug

   evidence seized by the arresting officers in this case—specifically requesting examination for

   quality and percentage. The Government responds noting that it has provided the applicable

   testing data in its custody or control (D. 285, p. 2). The Government also notes, correctly, that

   while there are some instances in which a Defendant may obtain independent testing by arranging

   for an expert examination by a certified laboratory, that no such arrangements are outlined here.

   The Court notes that this failing may be because, at the time this motion was docketed, Defendant

   was proceeding pro se. Defendant is no longer proceeding pro se and now has Counsel who has

   an ability to muster CJA resources for independent testing when necessary. To date, Defendant,

   through Counsel, has made no such request.


          Further, Defendant cites as his sole reason for a re-test that “the government states it [the

   drugs] is 99% pure. This is very hard to believe . . .” (D. 257-1). While the Defendant may find

   that level of purity hard to believe, he does not currently raise any credible argument as to the

   reliability of the Government’s test.


          Therefore, it is respectfully recommended that the current motion be DENIED WITHOUT

   PREJUDICE.


          It is ORDERED that the Defendant is afforded twenty-one (21) days from the issuance of

   this recommendation to file a further request for independent testing, outlining the needed

   particulars, e.g., method of secure transmission of the evidence to the laboratory for security and

   chain of custody purposes, certification of the laboratory willing to conduct the testing, amount of

   the substance to be consumed during testing, and amount of time needed to conduct the test and




                                                    2
Case 1:18-cr-00202-MSK-GPG Document 306 Filed 07/02/20 USDC Colorado Page 3 of 3




   obtain the results. The Government will then have fourteen (14) days to respond to the motion for

   consumptive testing.




                 Dated at Grand Junction, Colorado this July 2, 2020.




                          Gordon P. Gallagher
                          United States Magistrate Judge




                                                  3
